DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recites the limitations "a" in lines 3-4 and 6-7, respectively.  The claims merely recite a description of a problem to be solved or a function or result achieved by the invention.  Hence the boundaries of the claim scopes are unclear.  Examiner recommends modifying said limitations to actively claim step of diverting the surface layer upward…by means of the first element or the like.  For examination purposes, Examiner has interpreted claims 13-14 as best from the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morandi (US 2004/0251582 A1).
Regarding claim 1, Morandi teaches a levelling device for materials (Figure 1), comprising: a rest plane (surface 3), predisposed to receive at least a layer of material (layer 5) having a thickness; wherein: 
it comprises a leveller (9) positioned above the rest plane (as shown in Figure 1); 
for transfer along an advance direction, designate by arrows A in Figure 1); 
the leveller is provided with a first element (leveling blade 10b), arranged at a first 10height that is lower than the thickness of the layer, which is predisposed to interfere with a surface layer of the layer (as shown in Figure 1, the height of leveling blade 10b is lower than the height of layer 5 to compress the layer); 
the leveller is provided with a second element (leveling blade 10a), positioned 15downstream of the first element (10b) and located at a second height so as to interfere with the surface layer (as shown in Figure 1; paragraph 0041, the leveling blade 10a arranged downstream of the leveling blade 10b…is arranged closer to the surface 3 than the leveling blade 10b).
The recitation “for materials in powder or granule form” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 1 additionally recites the limitation “to lift the surface layer to a height that is greater than the thickness thereof without forming an accumulation of material”.  It is noted the movement of material on the surface layer pertains to the specific way an article is formed Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Morandi teaches all the structural limitations of the claim 1.  Likewise, it would have been obvious for one of ordinary skill in the art is capable of handling material in powder or granule form the mixture disclosed comprises raw materials in powder form (paragraph 0030).
Regarding claim 2, Morandi further teaches the second height is greater than or equal to the first height (paragraph 0042, the first leveling blade encountered by the layer along the advancement direction is closer to the surface than the subsequent leveling blade).
Regarding claim 3, the thickness of the layer relates to the material being worked upon by the leveling device.  It is noted a claim is only limited by positively recited elements.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.  Nonetheless, Morandi teaches the second height is 20greater than or equal to the thickness of the layer (paragraph 0042, are also possible in which the leveling blades are arranged for example so that they are equidistance from the surface).
the leveling blades can be associated with means for adjusting their respective working heights).
Regarding claim 5, Morandi further teaches the first element and the second element are mobile in a horizontal and/or vertical direction 25with respect to one another (paragraph 0043, the leveling blades can be associated with means for adjusting their respective working heights).
Regarding claim 7, Morandi teaches all the elements of claim 1 as discussed above but does not teach the leveller is equipped with vibrating means.  However, Morandi discloses the leveling device comprises a vibrating means in an alternate embodiment (25 in Figure 5) to achieve uniform distribution of the layer on the surface as well as homogenization of the layer (paragraph 0072).  It would have been obvious for one of ordinary skill in the art to have modified the primary embodiment with vibrating means for the benefit of uniform distribution of the surface and homogenization of the layer as disclosed by the alternate embodiment.
Regarding claim 8, Morandi further teaches the second element (10a) 5comprises a barrier equipped with a lower edge (vertical wall and tip of 10a), positioned at the second height above the rest plane (as shown in Figure 1, tip of leveling blade 10a is positioned above surface 3).
Regarding claim 11, Morandi further teaches the rest plane (surface 3) is mobile along the longitudinal direction (arrow A) and the leveller (6) is stationary, or vice versa (paragraph 0056, the surface 3 is formed by the active portion of a conventional continuous conveyor 16).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morandi as applied to claims 1 and 8 above, and further in view of Pasquale (US 3,002,834).
Regarding claim 6, Morandi teaches all the elements of claim 1 as discussed above and further teaches the second element (10a in Figure 1) comprises a lower edge (tip of 10a), positioned at the second height above the rest plane (as shown in Figure 1, tip of leveling blade 10a is positioned above surface 3); the first element (10b) and the lower edge lie on horizontal planes (as shown in Figure 1); and the lower edge is inclined with respect to the longitudinal direction (arrow A) on the respective horizontal lying planes, with an inclination which is not perpendicular with respect toWO 2019/211696PCT/IB2019/053265 9 the longitudinal direction (as shown in Figure 1, tip of 10a is inclined with respect to direction A).
Morandi does not teach the first element is inclined 30with respect to the longitudinal direction on the respective horizontal lying planes, with an inclination which is not perpendicular with respect toWO 2019/211696PCT/IB2019/053265 9 the longitudinal direction.
Pasquale teaches a levelling device for materials in powder form (Figures 1-2), comprising a leveller (doctor blades 311, 312 collectively) positioned above a rest plane (conveyor 309), wherein the leveller is provided with a first and second element (doctor blades 311, 312).  The first and second elements are arranged at a first and second height lower than the thickness of a layer of deposited material (as shown in Figure 1).  Pasquale further discloses the doctor blades being inclined at an acute angle in the processing direction to give a smoother surface of material (col. 3, lines 10-15).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Morandi to incorporate the teachings of Pasquale and inclined the first 
Regarding claim 9, Morandi, as modified by Pasquale, teaches all the elements of claim 8 as discussed above does not teach the barrier lies on a plane the inclination of which is adjustable with respect to a plane that is perpendicular to the rest plane.  However, as discussed in claim 6 above, Pasquale discloses the first and second elements being inclined imparts a smoother layering to the material (col. 3, lines 10-15).  Likewise, Pasquale notes the inclination angle of the first and second elements should not be too steep (col. 3, lines 25-28) and discloses a suitable angle range for inclination (col. 3, lines 35-37).  It would have been obvious for one of ordinary skill in the art to make the first and/or second elements adjustable to optimize the inclination angle, as is disclosed by Pasquale, is essential to a smoother layering of material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morandi, in view of Cross (US 4,379,729).
Regarding claim 10, Morandi teaches all the elements of claim 1 as discussed above but does not teach the first element comprises a wire-shaped element.  However, wire shaped elements for leveling are well known and conventional in the art.
Cross teaches a leveling device for materials (Figures 1-2), comprising a rest plane (plate 10), predisposed to receive a layer of material (16) and a leveller (17) positioned above a rest plane.  The leveller is further discloses as a wire-shaped element (screeding bar 17; col. 4, lines 5-11, to ensure optimum compaction, a vibratory screeding bar is used).  It would have been In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquale, in view of Morandi.
Regarding claim 12, Pasquale teaches a method for spreading a layer of material in powder or granule form (powder 204 in Figures 1-2), comprising the following steps: 
spreading a layer having a thickness of material in powder or granule form on a rest plane (col. 1, line 69 – col. 2, line 1, hopper feed comminuted electrode material, such as silver powder,…in the form of a layer onto a working surface…of a continuously moving conveyor belt; 
arranging a first element (doctor blade 311), positioned at a first height that is lower 20than the thickness of the layer (as shown in Figure 1); 
arranging a second element (doctor blade 312) at a second height that is greater than or equal to the first height (as shown in Figure 1, doctor blades 311 and 312 are arranged at the same height); 
activating the rest plane (conveyor 309) and the first and second element (311, 312) with a relative sliding motion along a longitudinal direction (col. 2, lines 1-20); and
 pair of doctor blades, adapted to be raised or lowered…determine the thickness of the powder layer).
Pasquale teaches all the elements of claim 12 as discussed above but does not disclose arranging the second element at a second height that is greater than or equal to the first height.
Morandi teaches a levelling device for materials (Figure 1), comprising: a rest plane (surface 3), predisposed to receive at least a layer of material (layer 5) having a thickness.  The levelling device comprise a leveller (9) positioned above the rest plane (as shown in Figure 1) and provided with a first element (leveling blade 10b), arranged at a first 10height that is lower than the thickness of the layer and a second element (leveling blade 10a), positioned 15downstream of the first element (10b) and located at a second height greater than the first height of the first element to compress the layer (paragraph 0042, the first leveling blade encountered by the layer along the advancement direction is closer to the surface than the subsequent leveling blade).  As Pasquale discloses the first and second elements comprise height adjustment means (handles 313, 314) for raising or lower the elements (col. 2, lines 22-24), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention arranged the second element at a greater height than the first element to compress the layer, as disclosed by Morandi.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Regarding claims 13 and 14, Pasquale, as modified by Morandi, teaches all the elements of claim 12 as discussed above but does not disclose transporting the advancing layer or the first and second elements at an advancement velocity suitable to produce a diversion upwards of the surface layer.  However, it is noted “takes place before the surface layer has returned to rest position on the layer” However, based on the disclosures of Pasquale and Morandi; specifically, the first and second elements being arranged at different heights (paragraphs 0041-0042 of Morandi) and being inclined in the direction of the advancing powder (col. 3, lines 8-15 of Pasquale), absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art some material would be innately be diverted upwards off the surface layer and leveling of the surface layer by the second element would take place before said diverted material has returned to rest.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US 6,702,966 B1) discloses a leveling device comprising first and second elements and vibrating means (Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/15/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715